Exhibit 10.2

____ - ___
CEDAR FAIR, L.P. 2008 OMNIBUS INCENTIVE PLAN
RESTRICTED UNIT AWARD AGREEMENT
This Restricted Unit Award Agreement (“Agreement”) is made pursuant to the terms
and conditions of the Cedar Fair, L.P. 2008 Omnibus Incentive Plan (the “Plan”),
including (without limitation) Article VIII, the provisions of which are
incorporated into this Agreement by reference. Capitalized terms used herein
shall have the meanings ascribed to them in the Plan, unless indicated
otherwise.
PARTICIPANT NAME:
 
 
 
 
 
GRANT DATE:
 
 
 
 
 
TOTAL NUMBER OF RESTRICTED UNITS GRANTED:
 
 
 
 

RESTRICTED PERIODS: (individually referred to herein as the “Restricted
Period”). The Restricted Units granted herein are subject to Restricted
Period(s) which shall apply to the identified number of units for the Restricted
Period(s) set forth below:
( of the total number of units granted shall be restricted for the period
commencing on _______ and expiring on ___________.)


( of the total units granted shall be restricted for the period commencing on
____________ and expiring on __________.)


( of the total units granted shall be restricted for the period commencing on
________ and expiring on _____________.)
1.Restricted Unit Award In General. Participant’s Restricted Unit Award (the
“Award”) of Restricted Units is subject to Participant’s continuous employment
by the Company or an Affiliate throughout the Restricted Period. Distribution
Equivalents on the Restricted Units shall be accumulated until the lapse of the
Restricted Period, if and to the extent the Company makes distributions on its
Units during the Restricted Period, and shall be paid pursuant to the provisions
of Section 3 hereof in the same form as accrued. During the Restricted Period,
the Participant shall have the right to vote such Restricted Units, but the
Participant shall not have the right to receive any payments or distributions
with respect to such Restricted Units, and the Participant may not sell,
transfer, pledge, or assign such Restricted Units.  
2.Forfeiture. The Restricted Units shall be automatically forfeited if the
Participant ceases to be employed by the Company or an Affiliate at any time
during the Restricted Period, except as provided in Section 3 if the Participant
incurs a Separation from Service due to death, Disability, or Retirement during
the Restricted Period.
3.Lapse of Restriction. The employment restriction on the Restricted Units shall
lapse upon the Participant’s completion of continuous employment throughout the
Restricted Period, and the Restricted Units shall thereupon become unrestricted
Units. All Distribution Equivalents







--------------------------------------------------------------------------------

Exhibit 10.2

______-______


on the Restricted Units accumulated during the Restricted Period shall be paid
in a lump sum promptly upon the lapse of the Restricted Period (but in any case
no later than two and one-half (2-1/2) months after the end of the Participant’s
employing entity’s fiscal year that coincides with or immediately follows the
end of the Restricted Period).
If a Participant dies or incurs a Disability during employment and prior to the
end of the Restricted Period that results in a Separation from Service, the
employment restriction on the Restricted Units shall lapse, the Restricted Units
shall thereupon become unrestricted Units, and all Distribution Equivalents
accumulated through the date the restrictions lapse shall be paid in a lump sum
to the Participant (or the Participant’s estate) within ninety (90) days of the
Participant’s death or Disability; provided that if the ninety- (90-) day period
begins in one calendar year and ends in another, neither the Participant nor any
beneficiary of a Participant shall have the right to designate the calendar year
of payment.
If a Participant incurs a Separation from Service due to Retirement prior to the
expiration of the Restricted Period, the employment restriction on the
Restricted Units shall lapse, the Restricted Units shall thereupon become
unrestricted Units, and all Distribution Equivalents accumulated through the
date the restrictions lapse shall be paid in a lump sum to the Participant
within ninety (90) days of the date of the Participant’s Separation from Service
due to Retirement; provided that any payment to a Specified Employee upon a
Retirement (which is a Separation from Service) that is “nonqualified deferred
compensation” within the meaning of Section 409A shall not be paid until the
thirty- (30-) day period commencing with the first day of the seventh month
following the month of the Specified Employee’s Separation from Service
(provided that if such thirty- (30-) day period begins in one calendar year and
ends in another, the Specified Employee shall not have the right to designate
the calendar year of payment).
Except in the case of death, Disability, and Retirement, and as permitted by
Section 409A and the Plan (including Section 13.1(b) of the Plan), no payment
shall be accelerated.
4.Tax Matters and Withholding. To the extent permitted by applicable securities
laws, the Company, the Participant’s employer or their agent(s) shall withhold
all required local, state, federal, and other taxes and any other amount
required to be withheld by any governmental authority or law from the Units
issued pursuant to the Award, and Units issued hereunder shall be retained by,
surrendered back to or reacquired by the Company or an Affiliate as necessary in
order to accomplish the foregoing, with the number of unrestricted Units to be
delivered after the expiration of the Restricted Period being reduced
accordingly. The number of Units to be withheld shall have a Fair Market Value
equal to the amount required to be withheld as of the date that the amount is
withheld. The Participant will execute such other documentation as may be
necessary or appropriate to accomplish the foregoing. Prior to such withholding,
in accordance with procedures established by or agreement of the Committee or
the Participant’s employer, the Participant may arrange to pay all applicable
withholdings in cash on the due date of such withholdings. To the extent
applicable law does not permit the withholding of Units, the Participant shall
pay all applicable withholdings in cash on the due date of such withholdings.
(The balance of this page was intentionally left blank)



-2-



--------------------------------------------------------------------------------

Exhibit 10.2

________-_______
IN WITNESS WHEREOF, Magnum Management Corporation, a subsidiary of Cedar Fair,
L.P., has caused this Agreement to be executed by its duly authorized officer,
and the Participant has executed this Agreement in acceptance thereof.


MAGNUM MANGEMENT CORPORATION
By:
 
 
 
Title:
 
 
 
Date:
 
 
 
PARTICIPANT
Signature:
 
 
 
Printed Name:
 
 
 
Date:
 




-3-